DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 41, 45, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 6387096) in view of Janssen et al. (US 4024588).
Hyde discloses a magnetic array implant of treating adjacent bone portions and is capable of being used as an intervertebral disc device (Fig. 3A) including: a superior plate 506; and an inferior plate 406 wherein the superior and inferior plates separated by a distance and wherein no spacer is present between the superior and inferior plate (Figs. 3A and 3F, col. 13, lines 31-67, cols. 14-19).  Further, the superior and inferior plates are not in contact and do not have articulating or load-bearing surfaces.  Hyde discloses the use of the device for controlling forces at adjacent bone portions and constraining motion of adjacent bone portions in one or more dimensions (col. 2, lines 21-55).  
Hyde discloses “In a further alternative embodiment, the first and second magnetic arrays are secured to the adjacent bone portions at a predetermined distance apart along a first axis, and are oriented with respect to each other in a predetermined relationship along at least a second axis orthogonal to the first axis. The second magnetic array includes at least one magnet. At least two magnets of the first array and at least one magnet of the second array are arranged with common poles in opposition to produce a predetermined repulsive force therebetween at the predetermined distance. Relative movement between the arrays along the second axis away from the predetermined relationship is resisted by interaction between the magnetic fields in the regions of second and third intensity (col. 3, lines 36-49).”  As shown in Fig. 3A, Hyde discloses only a repulsive force between the superior and inferior plate. 
Regarding claim 49, Hyde discloses the housing for the magnets to be made of biomedical grade polymers, non-corrosive metals and ceramics (col. 12). 
Regarding claims 50 and 51, Hyde discloses the magnets to be made of neodymium, boron or iron (col. 10). 
Hyde discloses “Various factors may effect the topographic contour and/or distribution pattern of the equipotential lines, configuration and/or location of the peaks and the valley of the equipotential lines, and the dynamic properties thereof (e.g., the packing state). Examples of such factors may include, but are not limited to, material, shape, size, polarity, strength, orientation, and distribution pattern of the magnets. Further examples may include orientation of the magnetic axis, number and/or distribution pattern of the poles on each side of the magnetic arrays, presence of insulating material around or between the magnets, and presence of symmetric, axial-symmetric or non-symmetric distribution of the magnets in the magnetic arrays (or a plurality of magnetic arrays themselves). For example, the magnetic array may include cylindrical, rectangular, annular, conical, spherical, slab-like, bar-shaped, U-shaped, and/or C-shaped magnets, and/or magnets with other geometric shapes and/or sizes suitable for the specific treatment. Magnetic intensity of a particular magnet may be altered resulting in the equipotential lines being shifted or skewed (col. 17, lines 39-67).”
Hyde discloses all elements of the claimed invention except for: (1) explicitly stating the use of the device for intervertebral disc replacement; (2) the superior plate and the inferior plate to each have a fixation surface.
Janssen et al. disclose a joint or intervertebral disc replacement device including magnets embedded therein.  Janssen et al. state “similar joint-like assemblies including permanent magnets polarized for repulsion may be employed to replace intervertebral disks.” (col. 2, lines 47-49).
Regarding claims 2-3 and 48, the superior plate has an outer or fixation surface with a surface feature in the form of a shaft or keel 5 and the inferior plate has an outer 
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the Hyde device as an intervertebral disc replacement device based on the disclosure of Janssen for the predictable result of re-positioning adjacent vertebrae.
Further, based on the disclosure of Hyde, it would have been obvious to one of ordinary skill in the art to have varied the number of magnets to include either one magnet in each of the inferior plate and the superior plate or more than one magnet in each of the inferior and superior plates to control the equipotential lines to provide preferred ranges of attractive and/or repulsive forces between the adjacent bone portions to constrain the motion of the adjacent bone portions.  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 6387096) and Janssen et al. (US 4024588) in view of Molz et al. (US 20060282166 A1).
The combination of Hyde and Janssen et al. discloses all elements of the claimed invention except for the bone- contacting surface to have a porous coating. 
It is well known to provide the bone-contacting surfaces of an intervertebral disc prosthesis with a porous coating to enable tissue ingrowth, as evidenced by Molz et al. (para [0040]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a porous coating on bone-contacting surfaces would have provided improved fixation of the prosthesis by ensuring that the prosthesis is securely engaged to adjacent vertebrae.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered and are not persuasive with respect to Hyde (US 6387096) as discussed in this office action. 
Contrary to Applicant’s arguments, regarding the recitation “intervertebral disc replacement device,” the Hyde device as shown in Fig. 3A is fully capable of being utilized as an intervertebral device wherein the adjacent bone portions or adjacent vertebrae.  Hyde discloses the use of the device to controlling forces at adjacent bone 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 1, 2021